DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Claims 5-10 of the present application appear claim subject matter disclosed at its earliest in prior application no. 61/395,564, filed May 14, 2010.  Accordingly, these claims have an effective filing date of May 14, 2010.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-4 depend,  “held in tension at least first and second ends of the connecting member” is indefinite, as the phrase lacks clear syntax.  For the purpose of examination, it is assumed the phrase reads “held in tension at at least first and second ends of the connection member”.
Additionally, regarding claim 1, the term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it is assumed the apertures are transverse to the through bores.  
Regarding claim 10, “the at least one sleeve” lacks antecedent basis.  For the purpose of examination, it is assumed “the sleeve” is referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1  and 2 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2008/0234737 (Boschert).
Regarding claim 1, Boschert discloses a medical implant assembly (10) having at least first and second bone anchors (anchors 22) cooperating with a longitudinal connecting member (see Fig. 5) having a tensioned cord (48, see paragraphs [0043] and [0044]), the bone anchors having opposed upstanding arms (34/36), the medical implant assembly comprising: a) a first non-elastic sleeve (one of spacers 52, see paragraph [0035]) for attachment to the first bone anchor, the first sleeve having a first through bore (70) sized and shaped for slidably receiving the tensioned cord (see paragraph [0035]), a first aperture (106) formed in the first sleeve substantially transverse to the through bore, the aperture sized and shaped for receiving a portion of a first optional cord gripping closure top (108) (see paragraph [0044]), a first body portion (60) sized and shaped for being closely received between the bone anchor arms (see paragraph [0036]); b) a second non-elastic sleeve (another of spacers 52, see paragraph [0035]) for attachment to the second bone anchor, the second sleeve having a second through bore (70) sized and shaped for slidably receiving the tensioned cord (see paragraph [0035]), a second aperture (106) formed in the sleeve substantially transverse to the second through bore, the second aperture sized and shaped for receiving a portion of a second optional cord gripping closure top (108) (see paragraph [0044]) and a second body portion (60) sized and shaped for being closely received between the second bone anchor arms (see paragraph [0036]); c) a spacer (52) located between the first and second bone anchors (see Fig. 6), the spacer engaging each of the first and second sleeves (see paragraph [0042] and Figs. 5 and 6), the cord extending through the spacer (see paragraph [0041]) and held in tension at at least first and second ends of the connecting member (see paragraphs [0043] and [0044]); and d) wherein at least one of the first and second sleeves includes an outer flange (56 or 58) abutting against an outer surface of the spacer (see paragraph [0042] and Figs. 5 and 6).
Regarding claim 2, Boschert discloses wherein the outer flange is a first outer flange (56) and further comprising a second outer flange (58) disposed at an obtuse angle with respect to the first outer flange (surface 66 of outer flange 58 is at an obtuse angle relative to surface 88 of outer flange 56, see Fig. 4A), each flange being disposed outside of the bone anchor (see Figs. 1 and 6 and paragraph [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boschert in view of U.S. Patent Application Publication No. 2010/0228292 (Arnold).
Regarding claim 3, Boschert fails to disclose further comprising at least one tubular structure extending outwardly from at least one of the flanges.  However, Arnold discloses a medical implant assembly (10) that includes sleeves (22) and a spacer (18), wherein a flange (68) of each sleeve and the spacer are engaged via a tubular structure (48) and a cutout (94) for receiving the tubular structure (see paragraph [0064] and Figs. 9, 13, and 18C-18E).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the sleeve flange and spacer to be coupled via a tubular structure and cutout as suggested by Arnold in order to ensure the sleeve and spacer are properly aligned (see Arnold, paragraph [0064]).  Additionally, whether the sleeve flange includes the tubular structure and the spacer includes the cutout or vice versa is an obvious matter of reversal of parts.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boschert in view of U.S. Patent Application Publication No. 2006/0276789 (Jackson).
Regarding claim 4, Boschert fails to disclose wherein at least one of the first and second sleeves has a first U-shaped lower surface sized and shaped to frictionally engage a second U-shaped surface of a pressure insert located within the bone anchor.  However, Jackson discloses an implant assembly (1) including a bone anchor (4/6/8/10), wherein the bone anchor includes a pressure insert (14) located within the bone anchor, the pressure insert including a U-shaped surface (116) that frictionally engages a lower surface of an elongated member (21) sized and shaped to be received by the pressure insert (see Fig. 22 and paragraph [0085]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the bone anchor of Boschert to include a pressure invert with a U-shaped surface that frictionally engages a lower surface of the sleeve that is sized and shaped to be received by the pressure insert as suggested by Jackson in order to allow for setting of angle of articulation between the shank and head of the bone anchor (see Jackson, paragraphs [0005] and [0067]). 
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0299411 (Laskowitz) in view of Boschert.
Regarding claim 5, Laskowitz discloses a medical implant assembly (see Fig. 7) having first and second bone anchors (pair of anchors 69, see Fig. 7) cooperating with a longitudinal connecting member (50) having a tensioned cord (cord 54, see paragraph [0039] and [0043]), the medical implant assembly comprising: a) a non-elastic sleeve (58) for attachment to the first bone anchor (see Figs. 7-7C), the sleeve having a body portion sized and shaped for being closely received between opposed arms of the first bone anchor (see paragraph [0039] and Figs. 7-7C); b) a spacer (63) located between the first and second bone anchors, the cord extending through the spacer (see Figs. 7-7C; cord 54 extends through entirety of connecting member 50, including spacer 63) and held in tension at at least first and second ends of the connecting member (see paragraphs [0039] and [0043]); and c) a blocker (60), the first bone anchor being located between the blocker and the spacer (see Figs. 7-7C), the blocker located near the sleeve (see Figs. 7-7C), the blocker being fixed to the tensioned cord (see paragraphs [0039] and [0043]).
Laskowitz fails to explicitly disclose the sleeve being non-elastic.  However, Boschert discloses a medical implant assembly including sleeves (50), the sleeves being non-elastic (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to have the sleeve of Laskowitz be non-elastic in order to facilitate deformation and compression of the intermediate portion 63 and compressible member 52 by the sleeve (see Laskowitz, paragraph [0008]) by having the sleeve made from a strong, non-elastic material.  Additionally, Boschert discloses a non-elastic material is a suitable material for sleeves in a medical implant assembly.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 6, Laskowitz discloses wherein the blocker is adjacent the first bone anchor (see Figs. 7-7C; blocker is nearby the first bone anchor).  The examiner understands a broadest reasonable interpretation of “adjacent” to include “nearby” (see https://www.merriam-webster.com/dictionary/adjacent, last visited November 4, 2022).
Regarding claim 7, Laskowitz discloses wherein the blocker engages the sleeve (engagement via bumper 52 or cord 48; the examiner understands the full scope of the claim to include direct or indirect engagement between the blocker and sleeve).
Regarding claim 8, Laskowitz discloses further comprising a bumper (52) located between the blocker and the first bone anchor (see Figs. 7-7C).
Regarding claim 9, Laskowitz discloses wherein the second bone anchor is a monoaxial bone screw (see paragraph [0048]) fixed to the cord (see paragraph [0039] and Figs. 7-7C).
Regarding claim 10, Laskowitz discloses wherein the at least one sleeve is a first sleeve (58) and further comprising a second sleeve (62), the second sleeve for attachment to the second bone anchor (see paragraph [0039] and Figs. 7-7C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773